Case 1:09-cr-01082-RMB Document 325 Filed 02/24/21 Page 1of 2

BRAFMAN & ASSOCIATES, P.C.
ATTORNEYS AT LAW
256 FIFTH AVENUE, 2ND FLOOR
NEW YORK, NEW YORK IOOOI
TELEPHONE: (2l2) 750-7800
FACSIMILE: (212) 750-3906
E-MAIL: ATTORNEYS@BRAFLAW.COM

BENJAMIN BRAFMAN
ANDREA L. ZELLAN

MARK M. BAKER JACOB KAPLAN

 

OF COUNSEL TENY R. GERAGOS
MARC A, AGNIFILO ADMITTED INNY & CA
OF COUNSEL STUART GOLD

ZACH INTRATER
OF COUNSEL

February 24, 2021
VIA ECF
Honorable Richard M. Berman
United States District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

RE: UNITED STATES v. CAMERON DOUGLAS
1:09-cr-01082-RMB

Dear Judge Berman:

We respectfully request that the Court terminate Mr. Douglas from supervised
release. At this time, we have not been able to discuss this request with Mr. Douglas’s
Probation Officer in the Southern District of New York, Officer Noah Joseph or the
government.

Mr. Douglas started his supervised release on March 17, 2017. Soon thereafter
Officer Joseph reported to this Court that Mr. Douglas tested positive for marijuana. Since
that first reported misstep, Mr. Douglas has, as Dr. Woyewodzic wrote on September 22,
2020, “utilize[ed] and implement[ed] all resources available to him to develop a full and
healthy life,” and he is ready to lead that life without the supervision of the Court and
probation.

In late 2017 this Court granted Mr. Douglas’s request to relocate to Los Angeles,
CA. Mr. Douglas understood the decision by this Court permitting him to relocate as an
important opportunity to prove himself worthy of the Court’s faith and trust. He undertook
the difficult work required to remain sober, to be a great parent and partner, to grow
emotionally, and to be a productive community member. Mr. Douglas participated in
meaningful group therapy with Sean McFarland, individual therapy with Dr. Woyewodzic
and attended N/A meetings ritualistically for two years and only then reduced his
Case 1:09-cr-01082-RMB Document 325 Filed 02/24/21 Page 2 of 2

BRAFMAN & ASSOCIATES, P.C.

treatment schedule. He became a father to Lua, wrote an autobiography, spent important
meaningful time with his grandfather, rebuilt his relationships with his family and became
a father to Ryder.

Mr. Douglas’s relocation to Los Angeles was the first in a series of transitions that
presented him with stressors that might have triggered a relapse and loss of sobriety.
Once in Los Angeles he needed to find a place to live; he needed to prepare that home
for a child; he needed to travel all over Los Angeles to reach his treatment providers; he
needed to learn to be a parent; he needed to be a good partner; he needed to pursue his
professional ambitions and confront setbacks during that pursuit; he mourned the loss of
his beloved grandfather; he endured the hardships and witnessed the sorrow inflicted by
a worldwide pandemic. Not one of these challenges provoked a relapse because Mr.
Douglas uses the “resources available to him” and those resources work.

Mr. Douglas has also completed well over the 88 hours of additional community
service Ordered by this Court on June 29, 2020 (Doc. No. 321). What is more telling
about Mr. Douglas’s personal growth is that separate from any court imposed
requirements, he contributes his time and resources to the community. In one instance,
he is publicizing the need to aide food insecure individuals during these turbulent times,
thereby raising funds for the L.A. Mission. In addition, he is participating in a movement
called Movember which offers guidance on men’s health issues as well as parenting
support and tips for fathers. (Exhibit 1).

Continued supervision is not required to keep Mr. Douglas sober and law abiding.
He has achieved the goals of rehabilitation that supervised release is designed to support,
and he has the internal motivation needed to continue his success. As Dr. Woyewodzic
wrote at the end of his September 22, 2020 letter, Mr. Douglas’s own commitment to his
values will determine his success going forward. He has the tools to maintain sobriety
and to be a person who “attends to what he values in himself and his life,” and he is ready
for the life ahead.

We thank the Court for its consideration and courtesy in this and all other matters.
Should the Court have any questions or concerns, we stand ready to assist.

Respectfully submitted,

Benjamin Brafman
Andrea Zellan

cc: AUSA Jessica Greenwood (via ECF)
Officer Noah Joseph (via ECF)
Officer Randy Orlow (via ECF)
